                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         DANNY LEE THOMPSON,
                                   7                                                      Case No. 18-cv-07532-HSG
                                                       Plaintiff,
                                   8                                                      ORDER ADOPTING MAGISTRATE
                                                 v.                                       JUDGE'S REPORT AND
                                   9                                                      RECOMMENDATION REGARDING
                                         STATE OF CALIFORNIA, et al.,                     DISMISSAL
                                  10
                                                       Defendants.                        Re: Dkt. No. 11
                                  11

                                  12           The Court has reviewed Magistrate Judge Kim's Report and Recommendation Re
Northern District of California
 United States District Court




                                  13   Dismissal. The time for objections has passed and none were filed. The Court finds the Report

                                  14   correct, well-reasoned and thorough, and adopts it in every respect. Accordingly,

                                  15           IT IS HEREBY ORDERED that this case is dismissed. The Clerk is directed to close the

                                  16   file.

                                  17           IT IS SO ORDERED.

                                  18   Dated: 5/31/2019

                                  19                                                              ________________________
                                                                                                  HAYWOOD S. GILLIAM, JR.
                                  20                                                              United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
